The facts are sufficiently stated in the opinion.
The warrant simply charges that the defendant "wilfully refused to attend and work on the public road after being lawfully warned, contrary to the form of the statute," etc.
There is nothing to negative the payment of one dollar in discharge of the defendant's liability to perform the labor required           (860) of him. No amendment was asked at any stage of the trial, either before or after verdict, and upon conviction the defendant moved in arrest of judgment.
It is expressly decided that the motion should have been allowed. S. v.Pool, 106 N.C. 698; S. v. Baker, 106 N.C. 758. The insufficiency of the warrant was not, we presume, called to the attention of his Honor, the argument before him being addressed to the constitutionality of the act under which the defendant was prosecuted.
Error.
Cited: S. v. Yoder, 132 N.C. 1113; S. v. Green, 151 N.C. 729.